
	
		II
		110th CONGRESS
		1st Session
		S. 1119
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2007
			Mr. Menendez (for
			 himself, Mrs. Clinton,
			 Mr. Lautenberg, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the time for filing certain claims under the
		  September 11th Victim Compensation Fund of 2001, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the James Zadroga Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The September 11th Victim Compensation Fund
			 of 2001 was established to provide compensation to individuals (or relatives of
			 deceased individuals) who were physically injured or killed as a result of the
			 terrorist-related aircraft crashes of September 11, 2001.
			(2)The deadline for
			 filing claims for compensation under the Victim Compensation Fund was December
			 22, 2003.
			(3)Some individuals
			 did not know they were eligible to file claims for compensation or did not know
			 they had suffered physical harm as a result of the terrorist-related aircraft
			 crashes until after the December 22, 2003, deadline.
			3.Deadline
			 extension for certain claims under September
			 11th Victim Compensation Fund of
			 2001Section 405(a)(3) of the Air Transportation
			 Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended to read
			 as follows:
			
				(3)Limitation
					(A)In
				generalExcept as provided by subparagraph (B), no claim may be
				filed under paragraph (1) after December 22, 2003.
					(B)ExceptionsA claim may be filed under paragraph (1) by
				an individual (or by a personal representative on behalf of a deceased
				individual)—
						(i)during the 5-year
				period after the date of enactment of this subparagraph, if the Special Master
				determines that the individual—
							(I)did not know that
				the individual had suffered physical harm as a result of the terrorist-related
				aircraft crashes of September 11, 2001, until after December 22, 2003, and
				before the date of the enactment of this subparagraph;
							(II)did not for any reason other than as
				described in subclause (I) know that the individual was eligible to file a
				claim under paragraph (1) until after December 22, 2003;
							(III)suffered
				psychological harm as a result of the terrorist-related aircraft crashes;
				or
							(IV)in the case of an
				individual who had previously filed a claim under this title, suffered a
				significantly greater physical harm than was known to the individual as of the
				date the claim was filed and did not know the full extent of the physical harm
				suffered as a result of the terrorist-related aircraft crashes until after the
				date on which the claim was filed and before the date of enactment of this
				subparagraph; and
							(ii)during the 5-year period after the date
				that the individual—
							(I)first knew that
				the individual had suffered physical or psychological harm as a result of the
				terrorist-related aircraft crashes of September 11, 2001, if the Special Master
				determines that the individual did not know that the individual had suffered
				such physical or psychological harm until a date that is on or after the date
				of enactment of this subparagraph; or
							(II)in the case of an
				individual who had previously filed a claim under this title and had suffered a
				significantly greater physical harm than was known to the individual as of the
				date the claim was filed, or had suffered psychological harm as a result of the
				terrorist-related crashes, first knew the full extent of the physical and
				psychological harm suffered as a result of the terrorist-related aircraft
				crashes, if the Special Master determines that the individual did not know the
				full extent of the harm suffered until a date that is on or after the date of
				the enactment of this
				subparagraph.
							.
		4.Exception to
			 single claim requirement in certain circumstancesSection 405(c)(3)(A) of the Air
			 Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is
			 amended to read as follows:
			
				(A)Single
				claim
					(i)In
				generalExcept as provided by clause (ii), not more than 1 claim
				may be submitted under this title by an individual or on behalf of a deceased
				individual.
					(ii)ExceptionA
				second claim may be filed under subsection (a)(1) by an individual (or by a
				personal representative on behalf of a deceased individual) if the individual
				is an individual described in either of clauses (i)(IV) or (ii)(II) of
				subsection
				(a)(3)(B).
					.
		5.Eligibility of
			 claimants suffering from psychological harm
			(a)In
			 generalSection
			 405(c)(2)(A)(ii) of the Air Transportation Safety and System Stabilization Act
			 (49 U.S.C. 40101 note) is amended by inserting , psychological
			 harm, before or death.
			(b)Technical and
			 conforming amendmentSection 405(a)(2)(B)(i) of such Act is
			 amended by striking physical harm and inserting physical
			 or psychological harm.
			6.Immediate
			 aftermath definedSection 402
			 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended by adding at the end the following:
			
				(11)Immediate
				aftermathIn section
				405(c)(2)(A)(i), the term immediate aftermath means any period of
				time after the terrorist-related aircraft crashes of September 11, 2001, as
				determined by the Special Master, that was sufficiently close in time to the
				crashes that there was a demonstrable risk to the claimant of physical or
				psychological harm resulting from the crashes, including the period of time
				during which rescue, recovery, and cleanup activities relating to the crashes
				were
				conducted.
				.
		
